Cer-tiorari, 347 U. S. 926, to the Appellate Division of the Supreme Court of New York, Second Department. *882Argued October 18, 1954. This case is ordered restored to the docket for reargument before a full bench. Counsel are requested to argue both the merits and the jurisdiction of this Court.
Emanuel Redfield for petitioner.
J. Raymond Hannon and John Preston Phillips for respondents.
Seymour B. Quel, Daniel T. Scannell and Helen R. Cassidy filed a brief for the City of New York on behalf of the Board of Education, as amicus curiae, urging affirmance.